Judgment of conviction affirmed. Memorandum: We are of the opinion that the record discloses proof of facts which, beyond a reasonable doubt, establish the appellant’s guilt of the crime of grand larceny in the first degree as defined in section 1293-a of the Penal Law (See Van Vechten v. American E. F. Ins. Co., 239 N. Y. 303) and that the court’s instructions to the jury, upon the question of criminal intent, were sufficiently clear and could not have caused any confusion in the minds of the jurors in respect to the burden being upon the People to establish defendant’s criminal intent beyond a reasonable doubt. All concur. (The judgment convicts appellant of the crime of grand larceny, first degree.) Present — Sears, P. J., Lewis, Cunningham, Taylor and Dowling, JJ.